DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment filed on 10/12/2021 have been entered and fully considered.  Claims 1, 5, 8, 12, 16, 23, 27, 33 and 35 are amended, claims 3, 4, 6, 10, 13, 18, 21, 25 and 28 are canceled, and claims 1, 2, 5, 7-9, 11, 12, 14-17, 19, 20, 22-24, 26, 27 and 29-35 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 5, 7-9, 11, 12, 14, 16, 17, 19, 20, 22-24, 26, 27, 29 and 31-35 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.
Claims 15 and 30 have been previously indicated been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 5, 7-9, 11, 12, 14, 16, 17, 19, 20, 22-24, 26, 27, 29, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0176883 A1), hereinafter Han, in view of Ryu et al. (US 2018/0077529 A1), hereinafter Ryu, further in view of Walia et al. (Channel Estimation Techniques in MIMO-OFDM Systems – Review Article, Article in IJARCCE, May 2015, DOI: 10.17148/IJARCCE.2015.45135), hereinafter Walia, additionally in view of Bachu et al. (WO 2011/003030 A1), hereinafter Bachu. 

Regarding claim 1, Han teaches a method, on a base station, for providing position measurements signals in a wireless communication network (Figures 6 and 23), the method comprising: 
determining, at the base station, a plurality of subcarriers for downlink transmission (Figure 4 and Paragraph 0054; plurality of subcarriers of downlink slot), wherein the plurality of subcarriers for downlink transmission comprise all subcarriers indicated in a resource block of a scheduled time of transmission within a scheduled transmission occasion (Abstract, Paragraphs 0065, 0091 and 0093; a pattern where a positioning reference signal according to the second embodiment of the present invention is arranged on a resource block. In the PRS pattern of FIG. 12, it is noted that at least one reference signal may be mapped into every subcarrier in view of the , wherein the plurality of subcarriers is mapped to a plurality of symbol periods of a radio subframe based a pattern (Abstract, Paragraphs 0065, 0091 and 0093; the downlink slot includes a plurality of OFDM symbols in a time domain and a plurality of resource blocks in a frequency domain. In this case, one downlink slot includes, but not limited to, seven OFDM symbols, and one resource block includes, but not limited to, twelve subcarriers); and 
transmitting, from the base station, at the scheduled time of transmission, and using each subcarrier of the plurality of subcarriers (Figures 8, 9, Abstract, Paragraphs 0013, 0017, 0076 and 0113, predetermined pattern is defined such that every subcarrier within the basic unit has a reference signal mapped thereto subcarriers each into which the plurality of reference signals are mapped are arranged on a frequency axis), a wireless position measurement signal at the scheduled transmission occasion (Figure 6, Abstract, and Paragraphs 0013, 0073 and 0113; base station transmits reference signals in downlink to the UE), 
wherein the wireless position measurement signal comprises a plurality of symbols transmitted in the plurality of symbol periods (Figures 8, 9, Abstract, Paragraphs 0013, 0017, and 0076, predetermined pattern is defined such that every subcarrier within the basic unit has a reference signal mapped thereto subcarriers each into which the plurality of reference signals); and 
wherein a timing of the scheduled transmission occasion of the wireless position measurement signal is such that it enables position measurements to be taken based on the timing (Figures 6, 23 and Paragraphs 0013, 0073, 0074, 0113; reference signal time difference (RSTD) between the received reference signals received from the .  
Han may not specifically teach the wireless position measurement signal being part of a sequence of wireless signals representing a position measurement signal bitstream.  In an ananlogous art, Ryu teaches the wireless position measurement signal being part of a sequence of wireless signals representing a position measurement signal bitstream (Paragraphs 0075, 0082, 0087, 0090, the communication unit 210 performs a function of conversion between a baseband signal and a bit-stream according to a physical layer standard of a system. For example, in data transmission, the communication unit 210 generates complex symbols by coding and modulating a transmission bit-stream).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han and Ryu because there is a need of ongoing research on various techniques for positioning of the mobile communication users, and various attempts are 
The combination of Han and Ryu may not specifically teach a pattern in which each subcarrier of the plurality of subcarriers is mapped to multiple symbol periods, the number of multiple symbol periods being the same for every subcarrier.  In an analogous art, Walia teaches a pattern in which each subcarrier of the plurality of subcarriers is mapped to multiple symbol periods, the number of multiple symbol periods being the same for every subcarrier (Figure 2 and Page 638 Section i. Block Type; A block type of pilot arrangement is depicted in Fig.2. In this type, OFDM symbols with pilots at all subcarriers (referred to as pilot symbols herein) are transmitted periodically for channel estimation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han, Ryu and Walia because block-type arrangement for pilot insertion is better channel estimation in case of slow fading channel (Walia, Conclusion).
The combination of Han/Ryu/Walia may not specifically teach wherein fewer than all of the plurality of subcarriers are mapped to each individual symbol period, with the subcarriers mapped to any individual symbol period being uniformly spaced apart in frequency, and with the subcarriers that are mapped varying across different symbol periods.  In an analogous art, Bachu teaches wherein fewer than all of the plurality of subcarriers are mapped to each individual symbol period, with the subcarriers mapped to any individual symbol period being uniformly spaced apart in frequency, and with the subcarriers that are mapped varying across different symbol periods (Figure 3 and 

Regarding claim 8, Han teaches a method, on a mobile device, for providing position measurements signals in a wireless communication network (Figures 6 and 23), the method comprising: 
receiving, at the mobile device, radio signals at a scheduled time within a scheduled transmission occasion (Figure 4 and Paragraph 0054; receiving plurality of subcarriers of downlink slot);
determining, on the mobile device, a plurality of subcarriers for processing the radio signals, wherein the plurality of subcarriers comprises all subcarriers indicated in a resource block of the scheduled time (Abstract, Paragraphs 0065, 0091 and 0093; a pattern where a positioning reference signal according to the second embodiment of the present invention is arranged on a resource block. In the PRS pattern of FIG. 12, it is noted that at least one reference signal may be mapped into every subcarrier in view of the frequency domain), wherein the plurality of subcarriers is mapped to a plurality of symbol periods of a radio subframe is based on a pattern pattern (Abstract, Paragraphs ;
processing, on the mobile device, the radio signals using each of the plurality of subcarriers of the resource block to determine whether the radio signals represents a position measurement signal (Figures 6, 23 and Paragraphs 0013, 0073, 0074, 0113; the received reference signals received from the plurality of base stations); and
responsive to determining that the radio signals represents the position measurement signal (Figures 6, 23 and Paragraphs 0013, 0073, 0074, 0113; the received reference signals received from the plurality of base stations):
determining, on the mobile device, a time of receiving the position measurement signal based on a result of the processing (Figures 6, 23 and Paragraphs 0013, 0073, 0074, 0113; reference signal time difference (RSTD) between the received reference signals received from the plurality of base stations.  The user equipment measures time of arrival (TOA) of PRS of the reference cell by receiving the PRS from the base station of the reference cell (S110)), and
performing, at the mobile device, position measurement based on the time of receiving the position measurement signal (Figures 6, 23 and Paragraphs 0013, 0073, 0074, 0113; the location server estimates the location of the user equipment by using the received RSTD).
Han may not specifically teach receiving a sequence of radio signals; and the sequence of radio signals represents the position measurement signal bitstream.  In an receiving a sequence of radio signals; and the sequence of radio signals represents the position measurement signal bitstream (Paragraphs 0075, 0082, 0087, 0090, the communication unit 210 performs a function of conversion between a baseband signal and a bit-stream according to a physical layer standard of a system. For example, in data transmission, the communication unit 210 generates complex symbols by coding and modulating a transmission bit-stream).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han and Ryu because it would provide convenience to user.
The combination of Han and Ryu may not specifically teach a pattern in which each subcarrier of the plurality of subcarriers is mapped to multiple symbol periods, the number of multiple symbol periods being the same for every subcarrier.  In an analogous art, Walia teaches a pattern in which each subcarrier of the plurality of subcarriers is mapped to multiple symbol periods, the number of multiple symbol periods being the same for every subcarrier (Figure 2 and Page 638 Section i. Block Type; A block type of pilot arrangement is depicted in Fig.2. In this type, OFDM symbols with pilots at all subcarriers (referred to as pilot symbols herein) are transmitted periodically for channel estimation).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han, Ryu and Walia because block-type arrangement for pilot insertion is better channel estimation in case of slow fading channel (Walia, Conclusion).
wherein fewer than all of the plurality of subcarriers are mapped to each individual symbol period, with the subcarriers mapped to any individual symbol period being uniformly spaced apart in frequency, and with the subcarriers that are mapped varying across different symbol periods.  In an analogous art, Bachu teaches wherein fewer than all of the plurality of subcarriers are mapped to each individual symbol period, with the subcarriers mapped to any individual symbol period being uniformly spaced apart in frequency, and with the subcarriers that are mapped varying across different symbol periods (Figure 3 and Paragraph 0050; not all frequency [subcarrier] are mapped to each individual time [symbol periods], for example, time 2 only has 2 subcarriers mapped to it, and each time has different subcarriers mapped to it and are spaced apart equally, in this case, spaced apart 5 frequencies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han/Ryu/Walia and Bachu because it would simply detector complexity at a mobile device that receives a PRS sequence of reference symbols mapped according to the foregoing example mapping (Bachu, Paragraph 0049).

Regarding claim 16, claim 16 recites similar features as claim 1, thus is rejected for at least the same reason as discussed above regarding claim 1.  Further, Han teaches a base station for providing position measurements signals in a wireless communication network, the base station comprising: 
a memory (Figure 1; memory 200b); a wireless communication interface (Figure 1; transmitter 100b and receiver 300b); and one or more processing units coupled to the memory and the wireless communication interface (Figure 1; processor 400b is coupled to transmitter 100b, receiver 300b and memory 200b), wherein the one or more processing units are configured to perform the method of claim 1 (Please refer to claim rejection regarding claim 1 discussed above).

Regarding claim 23, claim 23 recites similar features as claim 8, thus is rejected for at least the same reason as discussed above regarding claim 8.  Further, Han teaches a mobile device for performing position measurement, the mobile device comprising: 
a memory (Figure 1; memory 200a); a wireless communication interface (Figure 1; transmitter 100a and receiver 300a); and one or more processing units coupled to the memory and the wireless communication interface (Figure 1; processor 400a is coupled to transmitter 100a, receiver 300a and memory 200a), wherein the one or more processing units are configured to perform the method of claim 8 (Please refer to claim rejection regarding claim 8 discussed above).

Regarding claims 2, 11, 17 and 26, the combination of Han/Ryu/Walia/Bachu teaches all of the limitations of claims 1, 8, 16 and 23, as described above.  Further, Walia teaches wherein, in the pattern, each subcarrier is mapped to at least three symbol periods of the plurality of symbol periods (Figure 2 and Page 638 Section i. Block Type; all subcarriers (referred to as pilot symbols herein) are transmitted periodically for channel estimation.  As shown in Figure 2, each subcarrier is mapped to four symbol periods out of plurality of symbol periods).  Therefore, it would have been 

Regarding claim 19, the combination of Han/Ryu/Walia/Bachu teaches all of the limitations of claim 16, as described above.  Further, Walia teaches wherein, in the pattern, all of the plurality of subcarriers are mapped to every one of the multiple symbol periods, and wherein the multiple symbol periods include at least three symbol periods uniformly spaced apart in time, with at least one unmapped symbol period in between mapped symbol periods (Figure 2 and Page 638 Section i. Block Type; all subcarriers (referred to as pilot symbols herein) are transmitted periodically for channel estimation.  All of the subcarriers are mapped to the multiple symbol periods being uniformly spaced apart in time.  There are three unmapped symbol periods in between mapped symbol periods).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han, Ryu and Walia because block-type arrangement for pilot insertion is better channel estimation in case of slow fading channel (Walia, Conclusion).

Regarding claims 5, 12, 20 and 27, the combination of Han/Ryu/Walia/Bachu teaches all of the limitations of claims 1, 8, 16 and 23, as described above.  Further, Walia teaches wherein each symbol period of the plurality of symbol periods has at least three subcarriers of the plurality of subcarriers mapped to it (Figure 3 and Page , and the at least three subcarriers are uniformly spaced apart in frequency (Figure 3 and Page 638 section i. Comb Type; each symbol periods of the plurality of symbol periods has three subcarriers of the plurality of subcarriers mapped to it.  The three subcarriers are uniformly spaced apart in frequency).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han, Ryu and Walia because block-type arrangement for pilot insertion is better channel estimation in case of slow fading channel (Walia, Conclusion).

Regarding claims 7, 14, 22 and 29, the combination of Han/Ryu/Walia/Bachu teaches all of the limitations of claims 1, 8, 16 and 23, as described above.  Further, Han teaches wherein the resource block includes a physical resource block (PRB) (Paragraph 0061; one subframe may have a length of 1ms, and one slot may have a length of 0.5 ms. One slot includes a plurality of OFDM symbols in a time domain and a plurality of resource blocks (RB) in a frequency domain); and wherein a pairing of each symbol period of the plurality of symbol periods and each subcarrier of the plurality of subcarriers forms a resource element (RE) of the PRB (Figure 4 and Paragraph 0065; each element on the resource grid will be referred to as a resource element (RE). For example, a resource element a.sub.k,l corresponds to the resource element located at the kth subcarrier and the first OFDM symbol).  

wherein the sequence of radio signals represents a plurality of symbols, each symbol of the plurality of symbols are transmitted in a respective symbol periods of the plurality of symbol periods (Figure 2 and Page 638 Section i. Block Type; OFDM symbols with pilots at all subcarriers (referred to as pilot symbols herein) are transmitted periodically for channel estimation); and wherein, in the pattern, each subcarrier is mapped to at least three symbol periods of the plurality of symbol periods (Figure 2 and and Page 638 Section i. Block Type; each subcarrier is mapped to four symbol periods of the plurality of symbol periods).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han, Ryu and Walia because block-type arrangement for pilot insertion is better channel estimation in case of slow fading channel (Walia, Conclusion).

Regarding claim 31, the combination of Han/Ryu/Walia/Bachu teaches all of the limitations of claim 1, as described above.  Further, Han teaches selecting a mapping between the plurality of subcarriers and the plurality of symbol periods of a radio subframe to reduce a number of symbols to be transmitted within the scheduled transmission occasion (Paragraphs 0082, 0092 and 0097; a side peak may be reduced in view of auto correlation characteristics; and the irregular intervals of the subcarriers serve to increase the number of side perks while reduces the output value of the generated side peaks in view of the auto correlation characteristics), the selecting being based on a velocity of a mobile device that receives the wireless position measurement signal to perform the position measurements (Paragraph 0062; if the OFDM symbols are configured by the normal CP, the number of OFDM symbols included in one slot may be 7. If the OFDM symbols are configured by the extended CP, since the length of one CP is increased, the number of OFDM symbols included in one slot is smaller than that of OFDM symbols in case of the normal CP. In case of the extended CP, the number of OFDM symbols included in one slot may be 6. If a channel status is unstable like the case where the user equipment moves at high speed, the extended CP may be used).

Regarding claim 34, the combination of Han/Ryu/Walia/Bachu teaches all of the limitations of claim 1, as described above.  Further, Walia teaches wherein in the pattern, any symbol period that has a subcarrier mapped to it has multiple subcarriers of the plurality of subcarriers mapped to it, the number of multiple subcarriers being the same for every symbol period that has a subcarrier mapped to it (Figure 2 and Page 638 Section i. Block Type; any symbol period that has a subcarrier mapped to it has all subcarriers mapped to it, and all subcarriers are being mapped to every symbol period that has a subcarrier mapped to it).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han, Ryu and Walia because block-type arrangement for pilot insertion is better channel estimation in case of slow fading channel (Walia, Conclusion).

wherein in the pattern, some symbol periods do not have any subcarriers mapped thereto (Figure 2 and Page 638 Section i. Block Type; some symbol periods do not have any subcarriers mapped thereto).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han, Ryu and Walia because block-type arrangement for pilot insertion is better channel estimation in case of slow fading channel (Walia, Conclusion).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ryu, Walia and Bachu, as applied in the claims above, further in view of Chong et al. (US 2010/0246505 A1), hereinafter Chong. 

Regarding claim 32, the combination of Han/Ryu/Walia/Bachu teaches all of the limitations of claim 1, as described above.  Further, Han teaches selecting the mapping between the plurality of subcarriers and the plurality of symbol periods (Paragraph 0062; if the OFDM symbols are configured by the normal CP, the number of OFDM symbols included in one slot may be 7. If the OFDM symbols are configured by the extended CP, since the length of one CP is increased, the number of OFDM symbols included in one slot is smaller than that of OFDM symbols in case of the normal CP. In case of the extended CP, the number of OFDM symbols included in one slot may be 6. If a channel status is unstable like the case where the user equipment moves at high speed, the extended CP may be used).

The combination of Han/Ryu/Walia/Bachu may not specifically teach the selecting being based on detecting a time-varying channel fading effect that degrades the downlink transmission.  In an analogous art, Chong teaches the selecting being based on detecting a time-varying channel fading effect that degrades the downlink transmission (Paragraph 0013; the time-varying channel effect may also be alleviated by keeping the subcarriers assigned to a user spread out over the entire band (i.e., interleaved-type)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han/Ryu/Walia/Bachu and Chong because it would alleviate time-varying channel effect (Chong, Paragraph 0013).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Ryu, Walia and Bachu, as applied in the claims above, further in view of Updated OTDOA link-level results for synchronous case, 3GPP TSG-RAN WG4 #54, Feruary 22nd – 26th, 2010, San Francisco, USA, R4-100739, Qualcomm Incorporated, hereinafter D1. 

sequence of radio signals and determining whether the sequence of radio signals represents a bitstream (Paragraphs 0075, 0082, 0087, 0090, the communication unit 210 performs a function of conversion between a baseband signal and a bit-stream according to a physical layer standard of a system. For example, in data transmission, the communication unit 210 generates complex symbols by coding and modulating a transmission bit-stream).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han and Ryu because it would provide convenience to user. 
The combination of Han/Ryu/Walia/Bachu may not specifically teach performing, at the mobile device, correlation operations based on the radio signals to obtain one or more correlation products for each subcarrier of the plurality of subcarriers; obtaining, at the mobile device, a frequency domain vector based on the one or more correlation products for each subcarrier of the plurality of subcarriers; reconstructing, at the mobile device, a sequence of time-domain signals based on the frequency domain vector; and determining whether the signals represents a position measurement signal based on the time-domain signals.  In an analogous art, D1 teaches performing, at the mobile device, correlation operations based on the radio signals to obtain one or more correlation products for each subcarrier of the plurality of subcarriers (Page 1 Section 2.1 Simulation conditions; in the receiver, the PRS pilot tones corresponding to each BS are extracted and correlation is carried out in the frequency domain); obtaining, at the mobile device, a frequency domain vector based on the one or more correlation products for each subcarrier of the plurality of subcarriers (Page 1 Section 2.1 Simulation conditions; in the receiver, the PRS pilot tones corresponding to each BS are extracted and correlation is carried out in the frequency domain); reconstructing, at the mobile device, a sequence of time-domain signals based on the frequency domain vector (Page 1 Section 2.1 Simulation conditions; by taking the IFFT of the correlation sequence the channel impulse response is obtained); and determining whether the signals represents a position measurement signal bitstream based on the time-domain signals (page 1 Section 2.1 Simulation conditions; pseudorandom sequence was used for the PRS).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Han/Ryu/Walia/Bachu and D1 because it would enhance performance when integration over multiple subframes (D1, Conclusion).

Allowable Subject Matter
Claims 15 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/J.G./           Examiner, Art Unit 2647  
   
/Srilakshmi K Kumar/           SPE, Art Unit 2647